Exhibit 10.52
Schedule of Base Salaries for Certain Executive Officers

          Name and Position   Annual Base Salary
S.P. Johnson IV
  $ 432,000  
President and Chief Executive Officer
       
Paul F. Boling
  $ 237,000  
Chief Financial Officer, Vice President, Secretary and Treasurer
       
Gregory E. Evans
  $ 234,000  
Vice President, Exploration
       
J. Bradley Fisher
  $ 300,000  
Vice President and Chief Operating Officer
       
Richard Smith
  $ 215,000  
Vice President of Land
       

 